Exhibit 10.1

 

SEPARATION AGREEMENT AND RELEASE

 

This Separation Agreement and Release (“Agreement”) is made by and between
Matthew Ferguson (“Employee”) and Avinger, Inc. (the “Company”) (collectively
referred to as the “Parties” or individually referred to as a “Party”).

 

RECITALS

 

WHEREAS, Employee was employed by the Company;

 

WHEREAS, Employee signed an At-Will Employment, Confidential
Information, Invention Assignment and Arbitration Agreement with the Company,
which is attached as Exhibit A (the “Confidentiality Agreement”);

 

WHEREAS, the Company and Employee have entered into stock option agreements
granting Employee the option to purchase shares of the Company’s common stock
subject to the terms and conditions of the Company’s 2015 Stock Plan and the
stock option agreements (together the “Stock Agreements”);

 

WHEREAS, Employee has notified the Company of his resignation from the Company
effective August 1st, 2018 (the “Termination Date”); and

 

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Employee’s employment with or separation from the Company;

 

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:

 

COVENANTS

 

1.             Consideration. Any bonus payments related to first half of 2018
performance will be paid at time of payment to other company employees
regardless of the employment status as of that payment date.

 

2.             Stock.  The Parties agree that for purposes of determining the
number of shares of the Company’s common stock that Employee is entitled to
purchase from the Company, pursuant to the exercise of outstanding options,
Employee will be considered to have vested only up to the Termination Date.  The
exercise of Employee’s vested options and shares shall continue to be governed
by the terms and conditions of the Stock Agreements.  A schedule of Employee’s
option vesting under the Stock Agreements through the Termination Date is
attached as Exhibit B.

 

3.             Benefits.  Employee’s health insurance benefits shall cease on
the last day of August 2018, subject to Employee’s right to continue his/her
health insurance under COBRA.  Employee’s participation in all benefits and
incidents of employment, including, but not limited to, vesting in stock
options, and the accrual of bonuses, vacation, and paid time off, ceased as of
the Termination Date.

 

1

--------------------------------------------------------------------------------


 

4.             Payment of Salary and Receipt of All Benefits.  Employee
acknowledges and represents that, other than the consideration set forth in this
Agreement, the Company has paid or provided all salary, wages, bonuses, accrued
vacation/paid time off, premiums, leaves, housing allowances, relocation costs,
interest, severance, outplacement costs, fees, reimbursable expenses,
commissions, stock, stock options, vesting, and any and all other benefits and
compensation due to Employee.

 

5.             Release of Claims.  Employee agrees that the foregoing
consideration represents settlement in full of all outstanding obligations owed
to Employee by the Company and its current and former officers, directors,
employees, agents, investors, attorneys, shareholders, administrators,
affiliates, benefit plans, plan administrators, insurers, trustees, divisions,
and subsidiaries, and predecessor and successor corporations and assigns
(collectively, the “Releasees”).  Employee, on his/her own behalf and on behalf
of his/her respective heirs, family members, executors, agents, and assigns,
hereby and forever releases the Releasees from, and agrees not to sue
concerning, or in any manner to institute, prosecute, or pursue, any claim,
complaint, charge, duty, obligation, demand, or cause of action relating to any
matters of any kind, whether presently known or unknown, suspected or
unsuspected, that Employee may possess against any of the Releasees arising from
any omissions, acts, facts, or damages that have occurred up until and including
the Effective Date of this Agreement, including, without limitation:

 

a.             any and all claims relating to or arising from Employee’s
employment relationship with the Company and the termination of that
relationship;

 

b.             any and all claims relating to, or arising from, Employee’s right
to purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

 

c.             any and all claims for wrongful discharge of employment;
termination in violation of public policy; discrimination; harassment;
retaliation; breach of contract, both express and implied; breach of covenant of
good faith and fair dealing, both express and implied; promissory estoppel;
negligent or intentional infliction of emotional distress; fraud; negligent or
intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; conversion; and disability benefits;

 

d.             any and all claims for violation of any federal, state, or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act; the Fair Credit Reporting Act; the Age Discrimination in
Employment Act of 1967; the Older Workers Benefit Protection Act; the Employee
Retirement Income Security Act of 1974; the Worker Adjustment and Retraining
Notification Act; the Family and Medical Leave Act; the Sarbanes-Oxley Act of
2002; the California Family Rights Act; the California Labor Code; the
California Workers’ Compensation Act; and the California Fair Employment and
Housing Act;

 

e.             any and all claims for violation of the federal or any state
constitution;

 

2

--------------------------------------------------------------------------------


 

f.             any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination;

 

g.             any claim for any loss, cost, damage, or expense arising out of
any dispute over the nonwithholding or other tax treatment of any of the
proceeds received by Employee as a result of this Agreement; and

 

h.             any and all claims for attorneys’ fees and costs.

 

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released.  This release does not extend to any obligations incurred under this
Agreement.  This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Employee’s right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company (with the understanding that any such filing or participation does
not give Employee the right to recover any monetary damages against the Company;
Employee’s release of claims herein bars Employee from recovering such monetary
relief from the Company).  Notwithstanding the foregoing, Employee acknowledges
that any and all disputed wage claims that are released herein shall be subject
to binding arbitration in accordance with Paragraph 17, which precludes Employee
from filing a claim with the Division of Labor Standards Enforcement.  Employee
represents that he/she has made no assignment or transfer of any right, claim,
complaint, charge, duty, obligation, demand, cause of action, or other matter
waived or released by this Section.

 

6.             Acknowledgment of Waiver of Claims under ADEA. Employee
acknowledges that he/she is waiving and releasing any rights he/she may have
under the Age Discrimination in Employment Act of 1967 (“ADEA”), and that this
waiver and release is knowing and voluntary.  Employee agrees that this waiver
and release does not apply to any rights or claims that may arise under the ADEA
after the Effective Date of this Agreement.  Employee acknowledges that the
consideration given for this waiver and release is in addition to anything of
value to which Employee was already entitled.  Employee further acknowledges
that he/she has been advised by this writing that: (a) he/she should consult
with an attorney prior to executing this Agreement; (b) he/she has forty-five
(45) days within which to consider this Agreement; (c) he/she has seven (7) days
following his/her execution of this Agreement to revoke this Agreement; (d) this
Agreement shall not be effective until after the revocation period has expired;
(e) nothing in this Agreement prevents or precludes Employee from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties, or costs for doing
so, unless specifically authorized by federal law.  In the event Employee signs
this Agreement and returns it to the Company in less than the 45-day period
identified above, Employee hereby acknowledges that he/she has freely and
voluntarily chosen to waive the time period allotted for considering this
Agreement.  Employee acknowledges and understands that revocation must be
accomplished by a written notification to Human Resources at hr@avinger.com that
is received prior to the Effective Date.  The Parties agree that changes to this
Agreement, whether material or immaterial, do not restart the running of the
45-day consideration period referenced above.

 

3

--------------------------------------------------------------------------------


 

7.             California Civil Code Section 1542.  Employee acknowledges that
he/she has been advised to consult with legal counsel and is familiar with the
provisions of California Civil Code Section 1542, a statute that otherwise
prohibits the release of unknown claims, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN his/her FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM/HER MUST HAVE MATERIALLY AFFECTED his/her SETTLEMENT WITH THE
DEBTOR.

 

Employee, being aware of said code section, agrees to expressly waive any rights
he/she may have thereunder, as well as under any other statute or common law
principles of similar effect.

 

8.             No Pending or Future Lawsuits.  Employee represents that he/she
has no lawsuits, claims, or actions pending in his/her name, or on behalf of any
other person or entity, against the Company or any of the other Releasees.
Employee also represents that he/she does not intend to bring any claims on
his/her own behalf or on behalf of any other person or entity against the
Company or any of the other Releasees.

 

9.             Application for Employment.  Employee understands and agrees
that, as a condition of this Agreement, Employee shall not be entitled to any
employment with the Company, and Employee hereby waives any right, or alleged
right, of employment or re-employment with the Company.

 

10.          Confidentiality.  Employee agrees to maintain in complete
confidence the existence of this Agreement, the contents and terms of this
Agreement, and the consideration for this Agreement (hereinafter collectively
referred to as “Separation Information”).  Except as required by law, Employee
may disclose Separation Information only to his/her immediate family members,
the Court in any proceedings to enforce the terms of this Agreement, Employee’s
attorney(s), and Employee’s accountant and any professional tax advisor to the
extent that they need to know the Separation Information in order to provide
advice on tax treatment or to prepare tax returns, and must prevent disclosure
of any Separation Information to all other third parties.  Employee agrees that
he/she will not publicize, directly or indirectly, any Separation Information.

 

Employee acknowledges and agrees that the confidentiality of the Separation
Information is of the essence.  The Parties agree that if the Company proves
that Employee breached this Confidentiality provision, the Company shall be
entitled to an award of its costs spent enforcing this provision, including all
reasonable attorneys’ fees associated with the enforcement action, without
regard to whether the Company can establish actual damages from Employee’s
breach.  Any such individual breach or disclosure shall not excuse Employee from
his/her obligations hereunder, nor permit his/her to make additional
disclosures.  Employee warrants that he/she has not disclosed, orally or in
writing, directly or indirectly, any of the Separation Information to any
unauthorized party.

 

11.          Trade Secrets and Confidential Information/Company Property. 
Employee reaffirms and agrees to observe and abide by the terms of the
Confidentiality Agreement, specifically including the provisions therein
regarding nondisclosure of the Company’s trade secrets and

 

4

--------------------------------------------------------------------------------


 

confidential and proprietary information, and nonsolicitation of Company
employees. Employee’s signature below constitutes his/her certification under
penalty of perjury that he/she has returned all documents and other items
provided to Employee by the Company, developed or obtained by Employee in
connection with his/her employment with the Company, or otherwise belonging to
the Company.

 

12.          No Cooperation.  Employee agrees that he/she will not knowingly
encourage, counsel, or assist any attorneys or their clients in the presentation
or prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so.  Employee agrees both to immediately
notify the Company upon receipt of any such subpoena or court order, and to
furnish, within three (3) business days of its receipt, a copy of such subpoena
or other court order.  If approached by anyone for counsel or assistance in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints against any of the Releasees, Employee shall state no
more than that he/she cannot provide counsel or assistance.

 

13.          Nondisparagement.  Employee agrees to refrain from any
disparagement, defamation, libel, or slander of any of the Releasees, and agrees
to refrain from any tortious interference with the contracts and relationships
of any of the Releasees.  Employee shall direct any inquiries by potential
future employers to the Company’s human resources department.

 

14.          Breach.  In addition to the rights provided in the “Attorneys’
Fees” section below, Employee acknowledges and agrees that any material breach
of this Agreement or of any provision of the Confidentiality Agreement shall
entitle the Company immediately to recover and/or cease providing the
consideration provided to Employee under this Agreement and to obtain damages.

 

15.          No Admission of Liability.  Employee understands and acknowledges
that this Agreement constitutes a compromise and settlement of any and all
actual or potential disputed claims by Employee.  No action taken by the Company
hereto, either previously or in connection with this Agreement, shall be deemed
or construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Employee or to any third party.

 

16.          Costs.  The Parties shall each bear their own costs, attorneys’
fees, and other fees incurred in connection with the preparation of this
Agreement.

 

17.          ARBITRATION.  THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING
OUT OF THE TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS
HEREIN RELEASED, SHALL BE SUBJECT TO ARBITRATION IN SAN MATEO COUNTY, BEFORE
JUDICIAL ARBITRATION & MEDIATION SERVICES (“JAMS”), PURSUANT TO ITS EMPLOYMENT
ARBITRATION RULES & PROCEDURES (“JAMS RULES”).  THE ARBITRATOR MAY GRANT
INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES.  THE ARBITRATOR SHALL ADMINISTER
AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH CALIFORNIA LAW, INCLUDING THE
CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE
AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY
CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION.  TO THE EXTENT THAT THE JAMS
RULES CONFLICT WITH

 

5

--------------------------------------------------------------------------------


 

CALIFORNIA LAW, CALIFORNIA LAW SHALL TAKE PRECEDENCE.  THE DECISION OF THE
ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND BINDING ON THE PARTIES TO THE
ARBITRATION.  THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY ARBITRATION
SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO
ENFORCE THE ARBITRATION AWARD.  THE PARTIES TO THE ARBITRATION SHALL EACH PAY AN
EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND EACH PARTY SHALL
SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES; PROVIDED, HOWEVER,
THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO THE PREVAILING
PARTY, EXCEPT AS PROHIBITED BY LAW.  THE PARTIES HEREBY AGREE TO WAIVE THEIR
RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR
JURY.  NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT EITHER PARTY
FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY) FROM ANY COURT
HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF THEIR DISPUTE
RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN BY REFERENCE. 
SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS PARAGRAPH
CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE PARTIES
AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.

 

18.          Tax Consequences.  The Company makes no representations or
warranties with respect to the tax consequences of the payments and any other
consideration provided to Employee or made on his/her behalf under the terms of
this Agreement.  Employee agrees and understands that he/she is responsible for
payment, if any, of local, state, and/or federal taxes on the payments and any
other consideration provided hereunder by the Company and any penalties or
assessments thereon.  Employee further agrees to indemnify and hold the Company
harmless from any claims, demands, deficiencies, penalties, interest,
assessments, executions, judgments, or recoveries by any government agency
against the Company for any amounts claimed due on account of (a) Employee’s
failure to pay or delayed payment of federal or state taxes, or (b) damages
sustained by the Company by reason of any such claims, including attorneys’ fees
and costs.

 

19.          Authority.  The Company represents and warrants that the
undersigned has the authority to act on behalf of the Company and to bind the
Company and all who may claim through it to the terms and conditions of this
Agreement.  Employee represents and warrants that he/she has the capacity to act
on his/her own behalf and on behalf of all who might claim through his/her to
bind them to the terms and conditions of this Agreement.  Each Party warrants
and represents that there are no liens or claims of lien or assignments in law
or equity or otherwise of or against any of the claims or causes of action
released herein.

 

20.          No Representations.  Employee represents that he/she has had an
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement.  Employee has not
relied upon any representations or statements made by the Company that are not
specifically set forth in this Agreement.

 

21.          Severability.  In the event that any provision or any portion of
any provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent

 

6

--------------------------------------------------------------------------------


 

jurisdiction or arbitrator to be illegal, unenforceable, or void, this Agreement
shall continue in full force and effect without said provision or portion of
provision.

 

22.          Attorneys’ Fees.  Except with regard to a legal action challenging
or seeking a determination in good faith of the validity of the waiver herein
under the ADEA, in the event that either Party brings an action to enforce or
effect its rights under this Agreement, the prevailing Party shall be entitled
to recover its costs and expenses, including the costs of mediation,
arbitration, litigation, court fees, and reasonable attorneys’ fees incurred in
connection with such an action.

 

23.          Entire Agreement.  This Agreement represents the entire agreement
and understanding between the Company and Employee concerning the subject matter
of this Agreement and Employee’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Employee’s relationship with the Company, with the
exception of the Confidentiality Agreement and the Stock Agreement.

 

24.          No Oral Modification.  This Agreement may only be amended in a
writing signed by Employee and the Company’s Chief Executive Officer.

 

25.          Governing Law.  This Agreement shall be governed by the laws of the
State of California, without regard for choice-of-law provisions.

 

26.          Effective Date.  Employee understands that this Agreement shall be
null and void if not executed by him/her within forty-five (45) days.  This
Agreement will become effective on the date it has been signed by both Parties
(the “Effective Date”).

 

27.          Counterparts.  This Agreement may be executed in counterparts and
by facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.

 

28.          Voluntary Execution of Agreement.  Employee understands and agrees
that he/she executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of his/her claims against the Company and any of the
other Releasees.  Employee acknowledges that:

 

(a)           he/she has read this Agreement;

 

(b)           he/she has been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of his/her own choice or has
elected not to retain legal counsel;

 

(c)           he/she understands the terms and consequences of this Agreement
and of the releases it contains; and

 

(d)           he/she is fully aware of the legal and binding effect of this
Agreement.

 

29.          Protected Activity Not Prohibited.  I understand that nothing in
this Agreement shall in any way limit or prohibit me from engaging for a lawful
purpose in any Protected Activity. For

 

7

--------------------------------------------------------------------------------


 

purposes of this Agreement, “Protected Activity” means filing a charge or
complaint, or otherwise communicating, cooperating, or participating with, any
state, federal, or other governmental agency, including the Securities and
Exchange Commission, the Equal Employment Opportunity Commission, and the
National Labor Relations Board. Notwithstanding any restrictions set forth in
this Agreement, I understand that I am not required to obtain authorization from
the Company prior to disclosing information to, or communicating with, such
agencies, nor am I obligated to advise the Company as to any such disclosures or
communications. Notwithstanding, in making any such disclosures or
communications, I agree to take all reasonable precautions to prevent any
unauthorized use or disclosure of any information that may constitute Company
Confidential Information to any parties other than the relevant government
agencies. I further understand that “Protected Activity” does not include the
disclosure of any Company attorney-client privileged communications, and that
any such disclosure without the Company’s written consent shall constitute a
material breach of this Agreement. In addition, I hereby acknowledge that the
Company has provided me with notice in compliance with the Defend Trade Secrets
Act of 2016 regarding immunity from liability for limited disclosures of trade
secrets. The full text of the notice is attached in Exhibit C.

 

(signature page follows)

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

 

 

MATTHEW FERGUSON, an individual

 

 

 

 

Dated: August 1, 2018

/s/ Matthew Ferguson

 

Employee (Signature)

 

 

 

 

 

AVINGER, INC.

 

 

 

 

 

Dated: August 1, 2018

By

/s/ Jeffrey Soinski

 

 

JEFFREY SOINSKI

 

 

Chief Executive Officer

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CONFIDENTIALITY AGREEMENT

 

10

--------------------------------------------------------------------------------


 

EXHIBIT B

 

STOCK OPTION VESTING SCHEDULE — Refer to the fidelity portal at netbenefits.com

 

11

--------------------------------------------------------------------------------


 

EXHIBIT C

 

SECTION 7 OF THE DEFEND TRADE SECRETS ACT OF 2016

 

“…An individual shall not be held criminally or civilly liable under any Federal
or State trade secret law for the disclosure of a trade secret that-(A) is
made-(i) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. . . . An individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual-(A) files any
document containing the trade secret under seal; and (B) does not disclose the
trade secret, except pursuant to court order.”

 

12

--------------------------------------------------------------------------------